Citation Nr: 0529328	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability rating 
for an inguinal hernia.  

3.  Entitlement to an initial increased disability rating for 
an ilioinguinal nerve neuroma, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1997 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  Specifically, in that decision, the RO 
granted service connection for bilateral hearing loss, an 
inguinal hernia, and an ilioinguinal nerve neuroma and 
assigned the following evaluations, effective from September 
2001, respectively:  0%, 0%, and 10%.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for the service-connected 
ilioinguinal nerve neuroma will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a June 2002 rating action, the RO granted service 
connection, and assigned noncompenable evaluations, for 
bilateral hearing loss and an inguinal hernia.  

2.  Following receipt of notification of the June 2002 
decision, the veteran perfected a timely appeal with respect 
to the assignment of noncompensable disability ratings for 
the service-connected bilateral hearing loss and inguinal 
hernia.  

3.  In a statement dated in October 2003, the veteran 
expressed his desire to withdraw his appeal of his claims for 
compensable disability ratings for his service-connected 
bilateral hearing loss and inguinal hernia.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to initial compensable 
disability ratings for the service-connected bilateral 
hearing loss and inguinal hernia, by the veteran have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2004).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2004).  

The RO, by the June 2002 rating action, granted service 
connection for bilateral hearing loss and for an inguinal 
hernia and assigned noncompensable evaluations to these 
disabilities, effective from September 2001.  Following 
receipt of notification of the decision, the veteran 
perfected a timely appeal with respect to the assignment of 
the noncompensable evaluations for these service-connected 
disabilities.  

Prior to a Board decision on these issues, in an October 2003 
statement, the veteran expressed his desire to withdraw from 
appellate review his appeal of his claims for initial 
compensable disability ratings for his service-connected 
bilateral hearing loss and his service-connected inguinal 
hernia.  The Board concludes, therefore, that further action 
with regard to these issues is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2004).  The Board 
does not have jurisdiction of these issues and, as such, must 
dismiss the appeal of these claims.  See, 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2004).  




ORDER

The claim for an initial compensable disability rating for 
bilateral hearing loss is dismissed.  

The claim for an initial compensable disability rating for an 
inguinal hernia is dismissed.  


REMAND

In June 2002 rating action, the RO granted service connection 
for an ilioinguinal nerve neuroma and evaluated this 
disability as 10 percent disabling, based upon impairment 
resulting from neuritis of the ilio-inguinal nerve.  
According to the relevant diagnostic code, neuritis of the 
ilio-inguinal nerve is rated, by analogy, as paralysis of the 
ilio-inguinal nerve.  Specifically, evidence of mild or 
moderate paralysis of the ilio-inguinal nerve warrants a 
noncompensable evaluation.  Evidence of severe to complete 
paralysis of the ilio-inguinal nerve is required for the 
grant of a 10 percent disability rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8630 (2004).  A higher evaluation cannot be 
awarded pursuant to this Diagnostic Code.  Id.  

In an August 2003 statement of the case, the RO continued the 
10 percent evaluation for the veteran's service-connected 
ilioinguinal nerve neuroma.  The basis of this continuation 
was the symptomatology noted at the July 2003 VA 
miscellaneous digestive conditions examination, which 
included complaints of significant limitation of activities 
due to intermittent daily right lower quadrant pain ranging 
from zero to 7 on a scale of zero to 10 around a right 
inguinal hernia repair scar as well as severe hyperesthesias 
around the area.  In addition, following a physical 
examination, the examiner expressed his opinion that the 
symptomatology associated with the veteran's right inguinal 
hernia repair "is in the ilioinguinal nerve distribution and 
. . . [that] his scar likely . . . [represents a] neuroma or 
a neuritis about this area."  

Further review of the claims folder indicates that, in 
October 2003, the RO requested the local VA medical facility 
to schedule the veteran for an additional VA examination "to 
evaluate [fully] the impairment . . . [resulting from] the 
ilioinguinal nerve or neuroma/neuritis or any scar disability 
associated with the right inguinal hernia repair."  The 
10 percent evaluation that the veteran currently receives for 
his service-connected ilioinguinal nerve neuroma is the 
highest evaluation that can be awarded for this disability, 
based upon impairment resulting from neuritis of the 
ilio-inguinal nerve and, by analogy, from paralysis of the 
ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8630 (2004).  

The request for the October 2003 VA examination suggests the 
RO wanted to determine whether a separate compensable 
evaluation for the residuals of the inguinal hernia scar was 
warranted.  This additional VA examination was cancelled in 
December 2003 due to the veteran's failure to report.  
However, in July 2004, the veteran asserted that he had not 
been aware of the examination.  Also, in an August 2005 
statement, the veteran's representative noted that it does 
not appear that an attempt was made to schedule another VA 
examination following the veteran's failure to report to the 
2003 evaluation.  Thus, the representative asked the Board to 
remand the veteran's case to the RO to accord the veteran 
another opportunity to report for the pertinent VA 
examination.  

According to the pertinent regulation, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, which is scheduled in 
conjunction with an initial compensation claim, the claim 
shall be adjudicated based on the evidence already of record.  
38 C.F.R. § 3.655 (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  
38 C.F.R. § 3.655(a) (2004).  There is no showing that the 
veteran was ever notified of the provisions of 38 C.F.R. 
§ 3.655.  

In light of the lack of notification to the veteran of the 
provisions set forth at 38 C.F.R. § 3.655, as well as his 
purported failure to receive notice of the scheduling of the 
VA examination in 2003, the Board agrees with the veteran's 
representative that the veteran's case should be remanded to 
the RO.  On remand, the veteran should be accorded a 
pertinent VA examination to determine the nature and extent 
of his service-connected ilioinguinal nerve neuroma, to 
include consideration of any impairment resulting from the 
post-operative hernia scar.  See, 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2004) & (2001).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
ilioinguinal nerve neuroma, to include 
consideration of any impairment resulting 
from the post-operative hernia scar 
itself.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  A copy of the 
notification of the scheduling of the 
examination should be obtained and 
associated with the veteran's claims 
folder.  

All indicated tests should be conducted.  
Further, all pertinent dermatological 
pathology, which is found on examination 
to be associated with the 
service-connected ilioinguinal nerve 
neuroma, should be noted in the report of 
the evaluation.  In particular, the 
examiner should describe the scar's 
dimensions and indicate whether the 
post-operative inguinal hernia scar is 
superficial, unstable, poorly nourished 
with repeated ulceration, not associated 
with underlying soft tissue damage, 
painful, and tender.  In addition, the 
examiner should note whether there is any 
limitation of function of the affected 
part (and, if so, to what degree) due to 
the post-operative inguinal hernia scar.  

2.  The RO should then adjudicate the 
issue of entitlement to an initial 
disability rating greater than 10 percent 
for the service-connected ilioinguinal 
nerve neuroma.  In so doing, the RO 
should consider the appropriateness of a 
separate compensable evaluation based 
upon any impairment resulting from the 
post-operative hernia scar.  See, 
38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2004) & (2001).  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


